In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00074-CR



     DAVID GENE THOMAS CONAWAY, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 432nd District Court
                Tarrant County, Texas
              Trial Court No. 1253390D




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER
       David Gene Thomas Conaway, appellant, has filed a motion to extend time to file the

appellant brief in this matter. The brief is currently due May 18, 2013.

       In his motion, appellant does not provide the Court with a reasonable explanation of the

need for an extension of time.       This Court interprets Texas Rule of Appellate Procedure

10.5(b)(1) as requiring counsel to provide the Court with specific information to justify a

requested extension of time, including the cause numbers of other briefs filed, the dates they

were filed, the dates of trials, how long those trials are expected to last, etc. Broad, general

statements do not provide the required facts and are not adequate to meet the requirements of the

Rule. See TEX. R. APP. P. 10.5(b)(1).

       All future motions to extend time filed with this Court must contain case-specific

information adequate to justify the request, or they will be denied.

       In this instance, we grant appellant’s motion for an extension, for a period of thirty days

from the current due date, making appellant’s brief now due on or before June 17, 2013. Further

requests for extensions will not be looked upon with favor.

       IT IS SO ORDERED.


                                                  BY THE COURT


Date: May 9, 2013




                                                 2